Exhibit 10.3

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of January 17, 2012 (this “Agreement”), is
among Cambridge Heart, Inc., a Delaware corporation (the “Company”), the
Subsidiaries of the Company who may be joined to this Agreement upon completion
of Annex A hereto (such subsidiaries, the “Guarantors” and together with the
Company, the “Debtors”) and Collateral Agents LLC, in its capacity as the
collateral agent (in such capacity, the “Collateral Agent”) for: (a) the holders
of the Company’s 8% Secured Convertible Notes due July 17, 2013 which were
issued on January 17, 2012 (collectively, the “Initial Notes”); (b) the holders
of the Company’s 8% Secured Convertible Notes due July 17, 2013 which are to be
issued in one or more Additional Offerings on or before February 28, 2012 (the
“2012 Notes”); and (c) the holders of the Company’s 8% Secured Convertible Notes
which are to be issued upon the exercise of the Additional Investment Rights
(the “Additional Notes”, and together with the Initial Notes and the Additional
Notes, collectively, the “Notes”) (such holders, together with their endorsees,
transferees and assigns collectively, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Subscription Agreement (as defined in the Notes), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Notes;

WHEREAS, in order to induce the Holders to extend the loans evidenced by the
Notes, each Debtor has agreed to execute and deliver this Agreement and to grant
the Collateral Agent (for the benefit of each Secured Party pari passu with each
other Secured Party) a security interest in certain property of such Debtor to
secure the prompt payment, performance and discharge in full of all of the
Debtors’ obligations under the Notes and Transaction Documents.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account,” “chattel paper,” “commercial tort claim,” “deposit account,”
“document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter-of-credit rights,”
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Capitalized terms used but not
otherwise defined herein shall have the meanings attributed to them in the
Subscription Agreement.

(a) “Collateral” means the collateral in which the Collateral Agent is granted a
security interest by this Agreement and which shall include the following
personal property of the Debtors, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the disposition, sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith, and
all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities (as defined below):

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated,



--------------------------------------------------------------------------------

together with all documents of title and documents representing the same, all
additions and accessions thereto, replacements therefor, all parts therefor, and
all substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and
(B) all inventory;

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents (as defined
herein), agreements related to the Pledged Securities (as defined herein),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, and
income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods, raw
materials, timber cut or to be cut, oil, gas, hydrocarbons, and minerals
extracted or to be extracted, equipment, motor vehicles and trucks which any of
the same may represent, and all right, title, security and guaranties with
respect to each account, including any right of stoppage in transit;

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

(vii) All investment property;

(viii) All supporting obligations;

(ix) All files, records, books of account, business papers, and computer
programs; and

(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, any
shares of capital stock and/or other equity interests of any direct or indirect
Subsidiary of any Debtor obtained in the future, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

2



--------------------------------------------------------------------------------

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Collateral Agent may reasonably request.

(d) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties under this Agreement, the Notes, the Guaranty and
any other Transaction Documents or any instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owned with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, and interest
on the Notes and the loans extended pursuant thereto; (ii) any and all other
fees, indemnities, costs, obligations and liabilities of the Debtors from time
to time under or in connection with this Agreement, the Notes, the Guaranty and
any other Transaction Documents, instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.

(e) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 

3



--------------------------------------------------------------------------------

(f) “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).

(g) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Notes and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, each Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Collateral Agent (for the benefit of
each Secured Party pari passu with each other Secured Party) a security interest
in and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (a “Security Interest” and, collectively, the “Security Interests”).

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, each Debtor shall deliver or cause to be delivered to the
Collateral Agent, any and all certificates and other instruments or documents
representing any of the Collateral, in each case, together with all Necessary
Endorsements.

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Collateral Agent concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants to, and covenants and agrees with, the Collateral
Agent as follows:

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, each Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property or on the Collateral except for Permitted Liens and liens
which are indentified on Schedule B hereto. Except as disclosed on Schedule A,
none of such Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor.

(c) Except for Permitted Liens, the Debtors are the sole owner of the Collateral
(except for non-exclusive licenses granted by any Debtor in the ordinary course
of business), free and clear of any liens, security interests, encumbrances,
rights or claims, and are fully authorized to grant the Security Interests.
Except for Permitted Liens and as set forth on Schedule B attached hereto, there
is not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that will be filed in
favor of the Collateral Agent pursuant to this Agreement) covering or affecting
any of the Collateral.

 

4



--------------------------------------------------------------------------------

(d) No written claim has been received that any Collateral or Debtor’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to any Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Collateral Agent at least 30 days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests to create in favor of the
Collateral Agent a valid, perfected and continuing perfected first priority lien
in the Collateral, except as otherwise permitted hereby.

(f) This Agreement creates in favor of the Collateral Agent a valid security
interest in the Collateral, subject only to Permitted Liens, securing the
payment and performance of the Obligations. Upon making the filings described in
the immediately following paragraph, all security interests created hereunder in
any Collateral which may be perfected by filing Uniform Commercial Code
financing statements shall have been duly perfected. Except for the filing of
the Uniform Commercial Code financing statements referred to in the immediately
following paragraph, the recordation of the Intellectual Property Security
Agreement (as defined below) with respect to copyrights and copyright
applications in the United States Copyright Office referred to in paragraph (m),
the execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Debtors, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement, and the
execution and delivery of said deposit account control agreements, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement,
(ii) the creation or perfection of the Security Interests created hereunder in
the Collateral or (iii) the enforcement of the rights of the Collateral Agent
and the Secured Parties hereunder.

(g) Each Debtor hereby authorizes the Collateral Agent to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by it
and authorizes Collateral Agent to take any other action in Collateral Agent’s
absolute discretion to effectuate, memorialize and protect Collateral Agent’s
interest and rights under this Agreement.

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Debtor’s debt or otherwise) or other
understanding to which any Debtor is a party or by which any property or asset
of any Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of any Debtor) necessary for
any Debtor to enter into and perform its obligations hereunder have been
obtained.

 

5



--------------------------------------------------------------------------------

(i) The capital stock and other equity interests of the Subsidiaries (the
“Pledged Securities”) will represent all of the capital stock and other equity
interests of the Guarantors, and other Subsidiaries, if any, and represent all
capital stock and other equity interests owned, directly or indirectly, by the
Company. All of the Pledged Securities will be validly issued, fully paid and
nonassessable, and the Company will be the legal and beneficial owner of the
Pledged Securities, free and clear of any lien, security interest or other
encumbrance except for the security interests created by this Agreement and
other Permitted Liens.

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

(k) Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected first
priority liens and security interests in the Collateral in favor of the
Collateral Agent until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 11 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Parties. Upon request of the Collateral Agent, each Debtor will sign and deliver
to the Collateral Agent on behalf of the Secured Parties at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Collateral Agent and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and each Debtor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interests hereunder.

(l) Other than with respect to Permitted Liens, no Debtor will transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor in its
ordinary course of business and sales of inventory by a Debtor in its ordinary
course of business) without the prior written consent of a Majority in Interest.

(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. Each Debtor shall cause each insurance policy issued
in connection herewith to provide, and the insurer issuing such policy to
certify to the Collateral Agent, that (a) the Collateral Agent will be named as
lender loss payee and additional insured under each such insurance policy; and
(b) if such insurance is proposed to be cancelled or materially changed for any
reason whatsoever, such insurer or the Company will promptly notify the
Collateral Agent. In addition, the Collateral Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the Company or the insurer of any such
default. If no Event of Default (as defined

 

6



--------------------------------------------------------------------------------

in the Notes) exists and if the proceeds arising out of any claim or series of
related claims do not exceed $100,000, loss payments in each instance will be
applied by the applicable Debtor to the repair and/or replacement of property
with respect to which the loss was incurred to the extent reasonably feasible,
and any loss payments or the balance thereof remaining, to the extent not so
applied, shall be payable to the applicable Debtor; provided, however, that
payments received by any Debtor after an Event of Default occurs and is
continuing or in excess of $100,000 for any occurrence or series of related
occurrences shall be paid to the Collateral Agent on behalf of the Secured
Parties and, if received by such Debtor, shall be held in trust for the Secured
Parties and immediately paid over to the Collateral Agent unless otherwise
directed in writing by the Collateral Agent. Copies of such policies or the
related certificates, in each case, naming the Collateral Agent as lender loss
payee and additional insured shall be delivered to the Collateral Agent at least
annually and at the time any new policy of insurance is issued.

(o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the
Collateral Agent’s security interest.

(p) Each Debtor shall promptly execute and deliver to the Collateral Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Collateral Agent may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce the Collateral
Agent’s security interest in the Collateral including, without limitation, one
or more deposit account control agreements, and if applicable, the execution and
delivery of a separate security agreement with respect to each Debtor’s
Intellectual Property (“Intellectual Property Security Agreement”) in which the
Collateral Agent has been granted a security interest hereunder, all
substantially in forms reasonably acceptable to the Collateral Agent, which
Intellectual Property Security Agreement, and other such documents and
agreements other than as stated therein, shall be subject to all of the terms
and conditions hereof.

(q) Each Debtor shall permit the Collateral Agent and its representatives and
agents to inspect the Collateral during normal business hours and upon
reasonable prior notice, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Collateral Agent from time to
time.

(r) Each Debtor shall take commercially reasonable steps necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

(s) Each Debtor shall promptly notify the Collateral Agent in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Collateral Agent hereunder.

(t) All information heretofore, herein or hereafter supplied to the Collateral
Agent by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(u) The Debtors shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

(v) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
promptly (and in any event within 30 days following any such change or addition)

 

7



--------------------------------------------------------------------------------

provides written notice to the Collateral Agent of such change and, at the time
of such written notification, such Debtor provides any financing statements or
fixture filings necessary to perfect and continue the perfection of the Security
Interests granted and evidenced by this Agreement.

(w) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the
Collateral Agent which shall not be unreasonably withheld.

(x) No Debtor may relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to the Collateral Agent and
so long as, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

(y) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s organizational identification number or, if
any Debtor does not have one, states that one does not exist.

(z)

(i) The actual name of each Debtor is the name set forth in Schedule D attached
hereto;

(ii) no Debtor has any trade names except as set forth on Schedule E attached
hereto;

(iii) no Debtor has used any name other than that stated in the preamble hereto
or as set forth on Schedule E for the preceding five years; and

(iv) no entity has merged into any Debtor or been acquired by any Debtor within
the past five years except as set forth on Schedule E.

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the Collateral Agent to perfect the security interest created
hereby, the applicable Debtor shall deliver such Collateral to the Collateral
Agent.

(bb) Each Debtor, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Collateral Agent regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC. Further, each Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.

(cc) Each Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Collateral Agent or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of
Section 9-105 of the UCC (or successor section thereto).

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Collateral Agent, to be
entered into and delivered to the Collateral Agent for the benefit of the
Secured Parties.

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Collateral Agent.

 

8



--------------------------------------------------------------------------------

(ff) To the extent that any Collateral is in the possession of any third party,
the applicable Debtor shall join with the Collateral Agent in notifying such
third party of the Collateral Agent’s security interest in such Collateral and
shall use its commercially reasonable best efforts to obtain an acknowledgement
and agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Collateral Agent.

(gg) If any Debtor shall at any time hold or acquire a commercial tort claim,
such Debtor shall promptly notify the s in a writing signed by such Debtor of
the particulars thereof and grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Collateral Agent.

(hh) Each Debtor shall immediately provide written notice to the Collateral
Agent of any and all accounts in excess of $50,000 which arise out of contracts
with any governmental authority and, to the extent necessary to perfect or
continue the perfected status of the Security Interests in such accounts and
proceeds thereof, shall execute and deliver to the Collateral Agent an
assignment of claims for such accounts and cooperate with the Collateral Agent
in taking any other steps required, in its judgment, under the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
to perfect or continue the perfected status of the Security Interests in such
accounts and proceeds thereof.

(ii) Each Debtor shall cause each subsidiary of such Debtor to immediately
become a party hereto (an “Additional Debtor”), by executing and delivering an
Additional Debtor Joinder in substantially the form of Annex A attached hereto,
comply with the provisions hereof applicable to the Debtors and deliver a
completed form of Guaranty annexed hereto as Annex B. Such Guaranty hereafter to
be deemed a Transaction Document. Concurrent therewith, the Additional Debtor
shall deliver replacement schedules for, or supplements to all other Schedules
to (or referred to in) this Agreement, as applicable, which replacement
schedules shall supersede, or supplements shall modify, the Schedules then in
effect. The Additional Debtor shall also deliver such opinions of counsel,
authorizing resolutions, good standing certificates, incumbency certificates,
organizational documents, financing statements and other information and
documentation as the Collateral Agent may reasonably request. Upon delivery of
the foregoing to the Collateral Agent, the Additional Debtor shall be and become
a party to this Agreement with the same rights and obligations as the Debtors,
for all purposes hereof as fully and to the same extent as if it were an
original signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder, and all references herein to the
“Debtors” shall be deemed to include each Additional Debtor.

(jj) Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Notes.

(kk) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Collateral Agent on the books of such issuer. Further, except with
respect to certificated securities delivered to the Collateral Agent, the
applicable Debtor shall deliver to Collateral Agent an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Collateral Agent during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of Collateral Agent, will take such steps as may be necessary to
effect the transfer, and will comply with all other instructions of Collateral
Agent regarding such Pledged Securities without the further consent of the
applicable Debtor.

 

9



--------------------------------------------------------------------------------

(ll) In the event that, upon an occurrence of an Event of Default, Collateral
Agent shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, each Debtor shall, to the extent applicable:
(i) deliver to Collateral Agent or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by Collateral Agent and allow the Transferee
or Collateral Agent to continue the business of the Debtors and their direct and
indirect subsidiaries.

(mm) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall (i) cause to be registered at the United States
Copyright Office all of its material copyrights (other than copyrights in
software), (ii) cause the security interest contemplated hereby with respect to
all Intellectual Property registered at the United States Copyright Office or
United States Patent and Trademark Office to be duly recorded at the applicable
office, and (iii) give the Collateral Agent notice whenever it acquires (whether
absolutely or by license) or creates any additional material Intellectual
Property.

(nn) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Collateral Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

(oo) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by any of the Debtors as of the date hereof. Schedule F lists all material
licenses in favor of any Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.

(pp) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Collateral
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

6. Defaults. The following events shall be “Events of Default”:

 

10



--------------------------------------------------------------------------------

(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;

(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

(c) The failure by any Debtor to observe or perform any of its obligations
hereunder for five (5) days after delivery to such Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and such Debtor is using best
efforts to cure same in a timely fashion; or

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.

7. Duty to Hold In Trust.

(a) Upon the occurrence of any Event of Default and at any time thereafter, each
Debtor shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the Notes or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Collateral Agent and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Collateral Agent, for application to the
satisfaction of the Obligations.

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect Subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same on behalf of and as agent
for the Collateral Agent and Secured Parties; (ii) hold the same in trust on
behalf of and for the benefit of the Collateral Agent and Secured Parties; and
(iii) to deliver any and all certificates or instruments evidencing the same to
Collateral Agent on or before the close of business on the fifth business day
following the receipt thereof by such Debtor, in the exact form received
together with the Necessary Endorsements, to be held by Collateral Agent subject
to the terms of this Agreement as Collateral.

8. Rights and Remedies Upon Default.

(a) After the occurrence and during the continuance of any Event of Default, the
Collateral Agent may (and shall at the request of the Majority in Interest)
exercise all of the remedies conferred hereunder and under the Notes, and the
Collateral Agent shall have all the rights and remedies of a secured party under
the UCC. Without limitation, the Collateral Agent, for the benefit of the
Secured Parties, shall have the following rights and powers:

(i) The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, so long as the same can be accomplished

 

11



--------------------------------------------------------------------------------

without breach of the peace and otherwise in compliance with applicable law, and
each Debtor shall assemble the Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Debtor’s premises or elsewhere, and make available to the
Collateral Agent, without rent, all of such Debtor’s respective premises and
facilities for the purpose of the Collateral Agent taking possession of,
removing or putting the Collateral in saleable or disposable form.

(ii) Upon notice to the Debtors by Collateral Agent, all rights of each Debtor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Collateral Agent shall have the right to receive, for
the benefit of the Secured Parties, any interest, cash dividends or other
payments on the Collateral and, at the option of Collateral Agent, to exercise
in such Collateral Agent’s discretion all voting rights pertaining thereto.
Without limiting the generality of the foregoing, Collateral Agent shall have
the right (but not the obligation) to exercise all rights with respect to the
Collateral as it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
any Debtor or any of its direct or indirect subsidiaries.

(iii) The Collateral Agent shall have the right to operate the business of each
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as are commercially reasonable. Upon each such sale, lease,
assignment or other transfer or disposition of Collateral, the Collateral Agent,
for the benefit of the Secured Parties, may, unless prohibited by applicable law
which cannot be waived, purchase all or any part of the Collateral being sold,
free from and discharged of all trusts, claims, right of redemption and equities
of any Debtor, which are hereby waived and released.

(iv) The Collateral Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent, on behalf of the Secured
Parties, and to enforce the Debtors’ rights against such account debtors and
obligors.

(v) The Collateral Agent, for the benefit of the Secured Parties, may (but is
not obligated to) direct any financial intermediary or any other person or
entity holding any investment property to transfer the same to the Collateral
Agent, on behalf of the Secured Parties, or its designee.

(vi) The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral.

(b) The Collateral Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Collateral Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Collateral Agent sells any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser. In addition, each Debtor waives

 

12



--------------------------------------------------------------------------------

any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Collateral Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.

(c) For the purpose of enabling the Collateral Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor) to use, license or sublicense following an Event of
Default, any Intellectual Property now owned or hereafter acquired by such
Debtor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Collateral Agent in
enforcing its rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Notes at the time of any such determination), and to the payment of any other
amounts required by applicable law, after which the Collateral Agent shall pay
to the applicable Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Debtors
will be liable for the deficiency, together with interest thereon, at the rate
of 12% per annum or the lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Collateral
Agent to collect such deficiency. To the extent permitted by applicable law,
each Debtor waives all claims, damages and demands against the Collateral Agent
or the Secured Parties arising out of the repossession, removal, retention or
sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Collateral Agent or the Secured Parties as determined by a
final judgment (not subject to further appeal) of a court of competent
jurisdiction.

10. Securities Law Provision. Each Debtor recognizes that Collateral Agent may
be limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Collateral Agent has no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Each Debtor shall
cooperate with Collateral Agent in its attempt to satisfy any requirements under
the Securities Laws applicable to the sale of the Pledged Securities by
Collateral Agent.

11. Costs and Expenses. Each Debtor agrees to pay all reasonable fees, costs and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Collateral Agent. The
Debtors shall also pay all other claims and charges which in the reasonable
opinion of the Collateral Agent is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interests therein. The Debtors
will also, upon demand, pay to the Collateral Agent the amount of any and all
reasonable out-of-pocket expenses,

 

13



--------------------------------------------------------------------------------

including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Collateral Agent, for the benefit of the Secured Parties, may
incur in connection with (i) the enforcement of this Agreement, (ii) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, or (iii) the exercise or enforcement of any of the rights
of the Secured Parties under the Notes. Until so paid, any fees payable
hereunder shall be added to the principal amount of the Notes and shall bear
interest at the Default Rate.

12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Collateral Agent nor
any Secured Party (i) has any duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, or (ii) has any obligation to clean-up or otherwise
prepare the Collateral for sale, and (b) each Debtor shall remain obligated and
liable under each contract or agreement included in the Collateral to be
observed or performed by such Debtor thereunder. Neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured Party
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent or any Secured Party may be entitled at any time or times.

13. Security Interests Absolute. All rights of the Secured Parties and
Collateral Agent and all obligations of the Debtors hereunder, shall be absolute
and unconditional, irrespective of: (a) any lack of validity or enforceability
of this Agreement, the Notes or any agreement entered into in connection with
the foregoing, or any portion hereof or thereof; (b) any change in the time,
manner or place of payment or performance of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Notes or any other agreement entered into in connection
with the foregoing; (c) any exchange, release or non-perfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; (d) any action by the Collateral Agent to obtain,
adjust, settle and cancel in its sole discretion any insurance claims or matters
made or arising in connection with the Collateral; or (e) any other circumstance
which might otherwise constitute any legal or equitable defense available to a
Debtor, or a discharge of all or any part of the Security Interests granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Parties and Collateral Agent shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Debtor waives all right
to require the Secured Parties and Collateral Agent to proceed against any other
person or entity or to apply any Collateral which the Collateral Agent may hold
at any time, or to marshal assets, or to pursue any other remedy. Each Debtor
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

14



--------------------------------------------------------------------------------

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Notes have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Debtors contained in this Agreement (including,
without limitation, Annex C hereto) shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement.

15. Power of Attorney; Further Assurances.

(a) Each Debtor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its officers, agents, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Debtor, after the occurrence and during the continuance of an Event of Default,
(i) to endorse any note, checks, drafts, money orders or other instruments of
payment (including, without limitation, payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Collateral Agent; (ii) to sign and endorse any financing
statement pursuant to the UCC or any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Collateral Agent, and at the expense of
the Debtors, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtors might or
could do; and each Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, Collateral Agent is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule D attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected security interest in all the Collateral under the UCC.

(c) Each Debtor hereby irrevocably appoints the Collateral Agent as such
Debtor’s attorney-in-fact, with full authority in the place and instead of such
Debtor and in the name of such Debtor, from time to time in the Collateral
Agent’s discretion, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or

 

15



--------------------------------------------------------------------------------

words of like import, and ratifies all such actions taken by the Collateral
Agent. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

16. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by a reputable overnight courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours), or the first business day following such
delivery (if delivered other than on a business day during normal business
hours), (ii) on the first business day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth business
day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

To Debtor, to:    Cambridge Heart, Inc.    100 Ames Pond Drive    Tewksbury, MA
01876    Attn: Vincenzo LiCausi, Chief Financial Officer    Fax: (978) 654-4501
With a copy by fax only to (which shall not constitute notice):    Nutter
McClennen & Fish LLP    Seaport West    155 Seaport Boulevard    Boston, MA
02210    Attn: Michelle L. Basil, Esq.    Fax: (617) 310-9477 If to the
Collateral Agent, to:    Collateral Agent LLC    122 East 57th Street, 3rd Floor
   New York, New York 10022    Attn: General Counsel    Fax: (212) 245-9101
Attn: General Counsel    Fax: (212) 245-9101 If to the Collateral Agent, with a
copy by telecopier only to:    Grushko & Mittman, P.C.    515 Rockaway Avenue   
Valley Stream, New York 11581    Fax: (212) 697-3575

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or

 

16



--------------------------------------------------------------------------------

other entity, then the Collateral Agent shall have the right, in its sole
discretion, to pursue, relinquish, subordinate, modify or take any other action
with respect thereto, without in any way modifying or affecting any of the
Collateral Agent’s rights and remedies hereunder.

18. Appointment of Collateral Agent. By executing this Agreement where indicated
below, or by executing a Secured Party Joinder hereto, the Secured Parties
hereby appoint the Collateral Agent for purposes of exercising any and all
rights and remedies of the Secured Parties hereunder and acknowledge that
(a) such appointment shall continue until revoked in writing by a Majority in
Interest, at which time a Majority in Interest shall appoint a new Collateral
Agent, and (b) the Collateral Agent shall have the rights, responsibilities and
immunities set forth in Annex C hereto.

19. Miscellaneous.

(a) No course of dealing between the Debtors and the Collateral Agent or the
Secured Parties, nor any failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or the Secured Parties, any right, power or
privilege hereunder or under the Notes shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or thereunder preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

(b) All of the rights and remedies of the Collateral Agent and Secured Parties
with respect to the Collateral, whether established hereby or by the Notes or by
any other agreements, instruments or documents or by law shall be cumulative and
may be exercised singly or concurrently.

(c) This Agreement, together with the exhibits and schedules hereto, the Notes,
the Subscription Agreement and the Guarantees contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement and the
exhibits and schedules hereto. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Debtors and Collateral Agent (acting upon
instructions from the Majority in Interest) or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Debtors may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Collateral Agent, acting upon instructions from the Majority in
Interest (other than by merger). Any Secured Party may assign any or all of its
rights under this Agreement to any Person, provided such transferee agrees in
writing to be bound by the provisions of this Agreement that apply to the
“Secured Parties.”

 

17



--------------------------------------------------------------------------------

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(j) All Debtors shall jointly and severally be liable for the Obligations.

(k) Each Debtor shall indemnify, reimburse and hold harmless the Collateral
Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the
Subscription Agreement (as such term is defined in the Notes) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

(l) Nothing in this Agreement shall be construed to subject Collateral Agent or
any Secured

 

18



--------------------------------------------------------------------------------

Party to liability as a partner in any Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Collateral Agent or any Secured Party be deemed to have assumed any obligations
under any partnership agreement or limited liability company agreement, as
applicable, of any such Debtor or any if its direct or indirect subsidiaries or
otherwise, unless and until any such Secured Party exercises its right to be
substituted for such Debtor as a partner or member, as applicable, pursuant
hereto.

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

(n) The Debtors shall be responsible for the $5,000 set-up fee charged by the
Collateral Agent. which shall be paid at the closing. Further, in addition to
the foregoing, upon the occurrence of an Event of Default, the Secured Parties
collectively shall pay the Collateral Agent the sum of $10,000 on account, to
apply against an hourly fee of $350 to be paid to the Collateral Agent by the
Secured Parties for services rendered pursuant to this Agreement. All payments
due to the Collateral Agent under this Agreement including reimbursements must
be paid when billed. The Collateral Agent may refuse to act on behalf of or make
a distribution to any Secured Party who is not current in payments to the
Collateral Agent. Payments required pursuant to this Agreement shall be pari
passu to the Secured Parties’ interests in the Notes. The Collateral Agent is
hereby authorized to deduct any sums due the Collateral Agent from Collateral in
the Collateral Agent’s possession.

(o) Collateral Agent may generally engage in any kind of business with a Secured
Party or Debtors any subsidiary or affiliate thereof as if it had not entered
into this Agreement. Collateral Agent and its affiliates and their officers,
directors, employees, and agents (including legal counsel) may now or hereafter
be engaged in one or more transactions with either a Secured Party or the
Debtors or may act as trustee, agent or representative of either a Secured Party
or the Debtors, or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”). Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to a
Secured Party or the Debtors for such other activities.

20. Secured Party Joinder. Certain of the Initial Notes and the 2012 Notes will
be sold and acquired in connection with one or more Additional Offerings. Each
holder of a Note acquired in an Additional Offering and the Company shall
execute a joinder in substantially the form attached hereto as Annex D (a
“Secured Party Joinder”). From and after the date of its execution and delivery
of a Secured Party Joinder by such holder and the Company and delivery of the
same to the Collateral Agent, each such holder shall be deemed to be a Secured
Party hereunder and shall be entitled to the benefits of, and shall be deemed to
have assumed the obligations of, a Secured Party hereunder.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

CAMBRIDGE HEART, INC. By:  

/s/ Ali Haghighi-Mood

  Name: Ali Haghighi-Mood   Title: President and Chief Executive Officer

 

COLLATERAL AGENT COLLATERAL AGENTS LLC

By:

 

/s/ Seth S. Fishman            

 

Name: Seth S. Fishman

 

Title: President

[-SIGNATURE PAGES OF THE SECURED PARTIES FOLLOW-]

 

20



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SECURED PARTY TO CAMBRIDGE HEART, INC. SECURITY AGREEMENT]

 

Name of Secured Party:                  
                                         
                                         
                                         
                                                                       

Signature of Authorized Signatory of Secured Party:          
                                         
                                         
                                                                  

Name of Authorized Signatory:                
                                         
                                         
                                         
                                                          

Title of Authorized Signatory:                
                                         
                                         
                                         
                                                             

Address, telephone number and facsimile number of Secured Party:

 

 

 

 

21



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

FORM OF ADDITIONAL DEBTOR JOINDER

Security Agreement dated as of January     , 2012 made by

Cambridge Heart, Inc.

and its subsidiaries party thereto from time to time, as Debtors

to and in favor of

the Collateral Agent and the Secured Parties identified therein (the “Security
Agreement”)

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Collateral Agent, acting upon instructions from
the Majority in Interest.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

[Name of Additional Debtor] By: Name: Title: Address:

Dated:

 

23



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

FORM OF SUBSIDIARY GUARANTY

1. Identification.

This Guaranty (the “Guaranty”), dated as of [REQUIRES COMPLETION], is entered
into by [REQUIRES COMPLETION], a [REQUIRES COMPLETION] corporation
(“Guarantor”), for the benefit of the Collateral Agent identified below and the
parties identified on Schedule A hereto (each a “Lender” and collectively, the
“Lenders”).

2. Recitals.

2.1 Guarantor is a direct or indirect subsidiary of Cambridge Heart, Inc., a
Delaware corporation (“Parent”). The Lenders have made and/or are making loans
to Parent (the “Loans”). Guarantor will obtain substantial benefit from the
proceeds of the Loans.

2.2 The Loans are and will be evidenced by certain senior secured promissory
notes (collectively, “Note” or “Notes”) issued by Parent before, on, about or
after the date of this Guaranty pursuant to the subscription agreements dated at
or about January __, 2012 and February __, 2012 (collectively, the “Subscription
Agreement”). The Notes are further described on Schedule A hereto and were and
or will be executed by Parent as “Borrower” for the benefit of each Lender as
the “Holder” thereof.

2.3 In consideration of the Loans made and to be made by Lenders to Parent and
for other good and valuable consideration, and as security for the performance
by Parent of its obligations under the Notes and as security for the repayment
of the Loans and all other sums due from Debtor to Lenders arising under the
Notes (collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.

2.4 The Lenders have appointed Collateral Agents LLC as Collateral Agent
pursuant to that certain Security Agreement dated at or about the date of this
Agreement (“Security Agreement”), among the Company, the Lenders and Collateral
Agent.

3. Guaranty.

3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally with any other guarantor of the Obligations, the punctual
payment, performance and observance when due, whether at stated maturity, by
acceleration or otherwise, of all of the Obligations now or hereafter existing,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any insolvency, bankruptcy or
reorganization of Parent, whether or not constituting an allowed claim in such
proceeding), fees, commissions, expense reimbursements, liquidated damages,
indemnifications or otherwise arising under the Notes, Security Agreement or any
other Transaction Document (as defined in the Subscription Agreement) (such
obligations, to the extent not paid by Parent being the “Guaranteed Obligations”
and included in the definition of Obligations), and agrees to pay any and all
reasonable costs, fees and expenses (including reasonable counsel fees and
expenses) incurred by Collateral Agent and the Lenders in enforcing any rights
under the guaranty set forth herein. Without limiting the generality of the
foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Parent to Collateral
Agent and the Lenders, but for the fact that they are unenforceable or not
allowable due to the existence of an insolvency, bankruptcy or reorganization
involving Parent.

 

24



--------------------------------------------------------------------------------

3.2 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Notes, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Collateral Agent or the Lenders
with respect thereto. The obligations of Guarantor under this Guaranty is
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce such obligations,
irrespective of whether any action is brought against Parent or any other
guarantor or whether Parent or any other guarantor is joined in any such action
or actions. The liability of Guarantor under this Guaranty constitutes a primary
obligation, and not a contract of surety, and to the extent permitted by law,
shall be irrevocable, absolute and unconditional irrespective of, and Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

(a) any lack of validity of the Notes or any agreement or instrument relating
thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Notes, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to Parent or otherwise;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of Parent; or

(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that Collateral Agent or the Lenders exhaust any
right or take any action against any Borrower or any other person or entity or
any Collateral. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits. Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Guaranteed Obligations, (b) be binding upon
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders and their successors, pledgees, transferees and
assigns. Without limiting the

 

25



--------------------------------------------------------------------------------

generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Guaranty (including, without limitation, all or any portion of its Notes owing
to it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted such Collateral Agent or Lender
herein or otherwise.

3.5 Subrogation. Guarantor will not exercise any rights that it may now or
hereafter acquire against the Collateral Agent or any Lender or other guarantor
(if any) that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Collateral Agent or any Lender or other guarantor
(if any), directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full.

3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

4. Miscellaneous.

4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, reasonable
attorneys’ fees, reasonable legal expenses and reasonable brokers’ fees, which
the Lenders may incur in connection with exercise or enforcement of any the
rights, remedies or powers of the Lenders hereunder or with respect to any or
all of the Obligations.

4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Guarantor and the Majority
in Interest (as such term is defined in the Collateral Agent Agreement) of the
Lender or Lenders against whom such amendment, modification or waiver is sought,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The rights, remedies and powers of
the Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.

4.3 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by a reputable overnight courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below if delivered on a business
day during normal business hours, or the first business day following such
delivery (if delivered other than on a business day during normal business
hours), (ii) on the first business day

 

26



--------------------------------------------------------------------------------

following the date deposited with an overnight courier service with charges
prepaid, or (iii) on the fifth business day following the date of mailing
pursuant to subpart (b) above, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

To Guarantor, to:    c/o Cambridge Heart, Inc.    100 Ames Pond Drive   
Tewksbury, MA 01876    Attn: Vincenzo LiCausi, Chief Financial Officer    Fax:
(978) 654-4501 With a copy by fax only to (which shall not constitute notice):
  

Nutter McClennen & Fish LLP,

Seaport West

   155 Seaport Boulevard    Boston, MA 02210    Attn: Michelle L. Basil, Esq.,
   Fax: (617) 310-9477 To Lenders:    To the addresses and telecopier numbers
set    forth on Schedule A To the Collateral Agent:    Collateral Agents LLC   
122 East 57th Street, 3rd Floor    New York, New York 10022    Attn: General
Counsel    Fax: (212) 245-9101 If to Guarantor, Lender or Collateral Agent, with
a copy by telecopier only to:    Grushko & Mittman, P.C.    515 Rockaway Avenue
   Valley Stream, New York 11581    Fax: (212) 697-3575

Any party may change its address by written notice in accordance with this
paragraph.

4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns. All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders. Upon the payment in full of the Guaranteed Obligations,
(i) this Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s
request and at Guarantor’s expense, execute and deliver to Guarantor such
documents as Guarantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.

 

27



--------------------------------------------------------------------------------

4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty may be brought in the courts of the
State of New York or of the United States for the Southern District of New York,
and, by execution and delivery of this Guaranty, Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints Parent its true and lawful agent for service
of process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Guarantor with the same force and validity as
if served upon Guarantor.

4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
the Obligations have been indefeasibly paid pursuant to the terms of the Notes
and the Subscription Agreement.

4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.

“GUARANTOR”

[REQUIRES COMPLETION]

 

By:  

 

  Its: President

This Guaranty Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.



--------------------------------------------------------------------------------

SCHEDULE A TO GUARANTY

 

SUBSCRIBERS

 

PURCHASE

PRICE AND NOTE PRINCIPAL

 

WARRANTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

THE COLLATERAL AGENT

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex C is attached (the “Agreement”), by their
acceptance of the benefits of the Agreement, hereby designate Collateral Agents
LLC (“Collateral Agent”) as the Collateral Agent to act as specified herein and
in the Agreement. Each Secured Party shall be deemed irrevocably to authorize
the Collateral Agent to take such action on its behalf under the provisions of
the Agreement and any other Transaction Document (as such term is defined in the
Notes) and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Collateral Agent may perform any of its duties hereunder
by or through its agents or employees.

2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of any Debtor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Debtors or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.

4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action

 

31



--------------------------------------------------------------------------------

with respect to the Collateral, on behalf of all of the Secured Parties, at the
request of the Majority in Interest. To the extent practical, the Collateral
Agent shall request instructions from the Secured Parties with respect to any
material act or action (including failure to act) in connection with the
Agreement or any other Transaction Document, and shall be entitled to act or
refrain from acting in accordance with the instructions of the Majority in
Interest; if such instructions are not provided despite the Collateral Agent’s
request therefor, the Collateral Agent shall be entitled to refrain from such
act or taking such action, and if such action is taken, shall be entitled to
appropriate indemnification from the Secured Parties in respect of actions to be
taken by the Collateral Agent; and the Collateral Agent shall not incur
liability to any person or entity by reason of so refraining. Without limiting
the foregoing, (a) no Secured Party shall have any right of action whatsoever
against the Collateral Agent as a result of the Collateral Agent acting or
refraining from acting hereunder in accordance with the terms of the Agreement
or any other Transaction Document, and the Debtors shall have no right to
question or challenge the authority of, or the instructions given to, the
Collateral Agent pursuant to the foregoing and (b) the Collateral Agent shall
not be required to take any action which the Collateral Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law.

5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

6. Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.

7. Resignation by the Collateral Agent.

(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 5 days’ prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and
(c) below.

(b) Upon any such notice of resignation, the Majority in Interest shall appoint
a successor Collateral Agent hereunder.

 

32



--------------------------------------------------------------------------------

(c) If a successor Collateral Agent shall not have been so appointed within said
5-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 5-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to the security interest in the
Collateral granted in the Agreement, whether pursuant to any other agreement or
otherwise (other than pursuant to the Agreement), or take or institute any
action against the Collateral Agent or any of the other Secured Parties in
respect of the Collateral or its rights hereunder (other than any such action
arising from the breach of this Agreement) and (ii) that such Secured Party has
no other rights with respect to the Collateral other than as set forth in the
Agreement and the other Transaction Documents. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent and
the retiring Collateral Agent shall be discharged from its duties and
obligations under the Agreement. After any retiring Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of the
Agreement including this Annex C shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent.

 

33



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

FORM OF SECURED PARTY JOINDER

Security Agreement dated as of January    , 2012 made by

Cambridge Heart, Inc.

and its subsidiaries party thereto from time to time, as Debtors

to and in favor of

the Collateral Agent and the Secured Parties identified therein (the “Security
Agreement”)

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

The undersigned hereby confirms that it is the holder of a 2012 Note and agrees
that, effective as of the date set forth below the undersigned’s signature to
this Secured Party Joinder, the undersigned shall (a) be a Secured Party under
the Security Agreement, and (b) have all the rights and obligations of the
Secured Parties under the Security Agreement as fully and to the same extent as
if the undersigned was an original signatory thereto.

An executed copy of this Secured Party Joinder shall be delivered to the
Collateral Agent, and the Collateral Agent may rely on the matters set forth
herein on or after the date hereof.

IN WITNESS WHEREOF, the undersigned has caused this Secured Party Joinder to be
executed in the name and on behalf of the undersigned.

Name of Secured Party:                           
                                         
                                         
                                         
                                                             

Signature of Authorized Signatory of Secured Party:           
                                         
                                         
                                                                 

Name of Authorized Signatory:                 
                                         
                                         
                                         
                                                         

Title of Authorized Signatory:                 
                                         
                                         
                                         
                                                            

Address, telephone number and facsimile number of Secured Party:

 

 

 

 

Date of Secured Party Joinder:                         , 201    .

Acknowledged and Agreed:

CAMBRIDGE HEART, INC.

 

By:  

 

 

34



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

TO SECURITY AGREEMENT

DATED JANUARY 17, 2012

Pursuant to the Security Agreement (the “Agreement”) dated January 17, 2012 by
and between Cambridge Heart, Inc., a Delaware corporation (the “Company”), and
the purchasers party thereto (the “Purchasers”), the Company hereby provides to
the Purchasers this Disclosure Schedule (the “Schedule”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement.

LIST OF SCHEDULES

 

Schedule A

   Principal Place of Business; Locations Where Collateral is
Located or Stored

Schedule B

   Exceptions to Ownership

Schedule C

   Intentionally Deleted

Schedule D

   Jurisdictions, Legal Names and Organizational Identification
Numbers

Schedule E

   Trade Names; Mergers and Acquisitions

Schedule F

   Intellectual Property

Schedule G

   Account Debtors



--------------------------------------------------------------------------------

SCHEDULE A

Principal Place(s) of Business of Debtors:

100 Ames Pond Drive

Tewksbury, MA 01876

Locations Where Collateral is Located or Stored, none of which are owned by
Debtor:

 

Inventory    Amount      Location    Contact
Information

Raw Materials and Finished Goods

   $ 691,848      

Cambridge Heart Inc. - 100 Ames Pond

Drive Suite 100, Tewksbury, MA 01876

   Michael Goodine
978-654-7641

Raw Materials

   $ 645,607       April Industries - 31 Sagamore Park Rd., Hudson, NH 03051   

Tom Glasheen

603-883-1510

Raw Materials

   $ 21,876      

C & C Thermoforming Inc. - 111

Breckenridge Street, Palmer MA 01069

  

Stephen Potoff

978-851-2500

Finished Goods

   $ 180,573       Unitrans - 39 A Teed Drive, Randolph, MA 02368   

Barbara Rickel

316-260-8100

Finished Goods

   $ 213,647       Garvey Public Warehouse - 5755 S. Hoover Road Bldng #5,
Wichita, KS 67215   

Barbara Rickel

316-260-8100

  

 

 

           $ 1,753,551          Assets                 

Computer Hardware

   $ 38,097      

Cambridge Heart Inc. - 100 Ames Pond

Drive Suite 100, Tewksbury, MA 01876

  

Michael Goodine

978-654-7641

Show Equipment - Marketing Booth

   $ 50,000       Vector5 Collaborative - 175 Kimball Street, Fitchburg MA 01420
  

Dawn Perkins

978-348-2997

Furniture and Fixtures

   $ 60,709      

Cambridge Heart Inc. - 100 Ames Pond

Drive Suite 100, Tewksbury, MA 01876

  

Michael Goodine

978-654-7641

Leasehold Improvements

   $ 22,124      

Cambridge Heart Inc. - 100 Ames Pond

Drive Suite 100, Tewksbury, MA 01876

  

Michael Goodine

978-654-7641

  

 

 

           $ 170,930            

 

 

       

Total Inventory and Assets

   $ 1,924,481         



--------------------------------------------------------------------------------

SCHEDULE B

Exceptions to Ownership

IRREVOCABLE STANDBY LETTER OF CREDIT - $300,000

FROM: CITIBANK NA C/O ITS SERVICER, CITICROP NORTH AMERICA, INC.

3800 CITIBANK CENTER

BUILDING B, 3RD FLOOR

TAMPA, FL 33610

CREDIT NO. 61671152

BENEFICIARY: 100-200 AMES POND DRIVE, LLC AND ITS SUCCESSORS ANED ASSIGNS C/O

FARLEY WHITE MANAGEMENT COMPANY, LLC

10 HIGH STREES SUITE 900

BOSTON, MA 02110



--------------------------------------------------------------------------------

SCHEDULE C

Intentionally Deleted



--------------------------------------------------------------------------------

SCHEDULE D

Jurisdictions, Legal Names and Organizational Identification Numbers

Legal Name: Cambridge Heart, Inc.

Jurisdiction: Delaware

Organization Identification Number: 2219291



--------------------------------------------------------------------------------

SCHEDULE E

Trade Names; Mergers and Acquisitions

None.



--------------------------------------------------------------------------------

SCHEDULE F

Intellectual Property

US Patents:

 

Patent    Inventor    Assignee    Patent No.      Filing
Date      Issue
Date  

Identifying Infants at Risk for Sudden Infant Death Syndrome

   Ali Haghighi-Mood et. al.    CHI      7,197,358         6/18/02        
3/27/07   

Automated Interpretation of T-Wave Alternans Results

   Srivat Krishnamachari    CHI      6,453,191         2/20/01         9/17/02
  

Analytic Signal Method for Analysis of T-Wave Alternans

   Ali Haghighi-Mood    CHI      6,735,466         9/29/00         5/11/04   

Cardiac Pacing to Induce Heart Rate Variability,

   Paul Albrecht et.al    CHI      6,253,107         12/6/99         6/26/01   

Generation of Localized Cardiac Measures

   Paul Albrecht et.al    CHI      6,047,206         7/17/97         4/4/00   

Assessing Cardiac Electrical Stability

   Paul Albrecht et.al    CHI      5,935,082         5/15/97         8/10/99   

Reducing Noise in a Biological Signal

   Paul Albrecht et.al    CHI      5,908,393         4/4/98         5/1/99   

Detecting Abnormal Activation of Heart

   Paul Lander et.al    CHI      5,891,047         3/14/97         4/6/99   

Method and System for Obtaining a Localized Cardiac Measure

   Paul Albrecht et.al    CHI      5,891,045         7/17/97         4/6/99   

Electrocardiogram Noise Reduction Using Multi-Dimentional Filtering

   Paul Lander    CHI      5,827,195         5/9/97         10/27/98   

Electrode Connector

   John L. Grant    CHI      5,791,944         10/3/96         8/11/98   

Multi-Segment ECG Electrode and System

   Jefferry M. Arnold et.al    CHI      5,724,984         7/17/96        
3/10/98   

Measuring and Assessing Cardiac Electrical Stability

   Jefferry M. Arnold et.al    CHI      5,713,367         1/26/95         2/3/98
  

Using Related Signals to Reduce ECG Noise

   Paul Albrecht et.al    CHI      5,704,365         10/14/95         1/6/98   

Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms

   Paul Albrecht et.al    CHI      5,673,702         6/10/94         10/7/97   

Method and Apparatus for Assessing Myocardial Electrical Stability

   Jefferry M. Arnold et.al    CHI      5,570,696         1/26/94         1/5/96
  



--------------------------------------------------------------------------------

Non-US Patents:

 

Patent

   US Patent No.
Reference   

Country of
Issue

   Patent
Number    Date of
Issue

Measuring and Assessing Cardiac Electrical Stability

   5,713,367    Germany    69531728.8    10-Sep-03       European Patent   
0746229    10-Sep-03       France    0746229    10-Sep-03       UK    0746229   
10-Sep-03       Italy    0746229    10-Sep-03       Japan    3877761   
10-Nov-06

Analytic Signal Method for Analysis of T-Wave Alternans

   6,735,466    Germany    60016261.3    24-Nov-04       European Patent   
1215996    24-Nov-04       UK    1215996    24-Nov-04       Italy    1215996   
24-Nov-04       Netherlands    1215996    24-Nov-04       Japan    3953323   
11-May-07

Method and Apparatus for the Improved Electronic Display of Physiologic
Waveforms

   5,673,702    Europe    764002    3-Mar-97       Japan    H10509331   
14-Sep-98

Registered Trademarks:

 

Serial Number      Reg. Number       

78707198

     3135630      HEARTWAVE

78808902

     3239210      ANALYTIC SPECTRAL METHOD

78725271

     3192255      CAMBRIDGE HEART

77062284

     3623419      SAM

77062271

     3581869      SPECTRAL ANALYTIC METHOD

77062267

     3581868      SPECTRAL ANALYTIC MTWA

76116045

     2637624      HEARTWAVE

75443721

     2517759      WAVESTAR

Unregistered Trademarks:

Micro-V Alternans Sensor

Microvolt T-Wave Alternans

Tradenames:

See Registered and Unregistered Trademarks above.

Service marks:

N/A

Registered copyrights:

N/A

Domain names:

www.cambridgeheart.com



--------------------------------------------------------------------------------

Licenses:

License agreement between Massachusetts Institute of Technology (MIT) and
Cambridge Heart Inc. (CHI) regarding certain patents rights referred to as
“Assessing Myocardial Stability”, dated September 28, 1993, and amendments
thereto.



--------------------------------------------------------------------------------

SCHEDULE G

Account Debtors

None.